   Case 21-32219-KRH          Doc 16     Filed 08/26/21 Entered 08/26/21 14:03:14           Desc Main
                                        Document      Page 1 of 5



                               UNITED STATES BANKRUPTCY COURT
                                 EASTERN DISTRICT OF VIRGINIA
                                      RICHMOND DIVISION


In re: Datron Tamard Winston, Sr., Debtor )                   Case No. 21-32219-KRH
                                          )                              Chapter 13


                                  OBJECTION TO CONFIRMATION


       COMES NOW the Chapter 13 Trustee, Suzanne E. Wade, and moves this Court to deny

confirmation of the plan filed July 29, 2021, for the cause as follows:


   1. The Debtor filed this Chapter 13 Petition, now pending in the United States Bankruptcy Court,

       Eastern District of Virginia, Richmond Division, on July 16, 2021 under 11 U.S.C. Chapter 13.

   2. This Objection is filed pursuant to 11 U.S.C. §§ 1325(a)(9), and (b)(1)(B).

   3. The above-filed Chapter 13 case is not eligible for confirmation due to the Debtor’s failure to

       provide proof of his household’s current monthly income. The Trustee requests the Debtor provide

       copies of all paystubs received, by his spouse, during the six months prior to his bankruptcy filing.

               WHEREFORE, for the reasons stated herein, the Chapter 13 Trustee respectfully moves the

       Court to deny confirmation of the Debtor’s proposed Chapter 13 Plan, and for such further and other

       relief as the Court deems necessary.

Date: August 26, 2021                                                /s/ Suzanne E. Wade___
                                                                         Chapter 13 Trustee




Suzanne E. Wade, Chapter 13 Trustee
Virginia State Bar Number 31868
7202 Glen Forest Dr., Suite 202
Richmond, Virginia 23226
(804) 775-0979
   Case 21-32219-KRH         Doc 16    Filed 08/26/21 Entered 08/26/21 14:03:14          Desc Main
                                      Document      Page 2 of 5




                                    CERTIFICATE OF SERVICE

         I hereby certify a true copy of the foregoing OBJECTION TO CONFIRMATION was served by
first-class mail, postage prepaid, this 26th day of August, 2021, upon the Debtor, Datron Tamard Winston,
Sr., at 7512 Laurel Ridge Court, Glen Allen, VA 23060. Debtor’s counsel, James E. Kane, Esquire, was
served by electronic notification to jkane@kaneandpapa.com.
                                                                     /s/ Suzanne E. Wade___
                                                                        Chapter 13 Trustee
   Case 21-32219-KRH          Doc 16    Filed 08/26/21 Entered 08/26/21 14:03:14            Desc Main
                                       Document      Page 3 of 5



                               UNITED STATES BANKRUPTCY COURT
                                 EASTERN DISTRICT OF VIRGINIA
                                      RICHMOND DIVISION

In re: Datron Tamard Winston, Sr., Debtor )                   Case No. 21-32219-KRH
                                          )                              Chapter 13
               7512 Laurel Ridge Court    )
               Glen Allen, VA 23060       )
                                          )
               XXX-XX - 9101              )

                          NOTICE OF OBJECTION TO CONFIRMATION

       Suzanne E. Wade, Chapter 13 Trustee, has filed papers with the Court objecting to the confirmation
of your Chapter 13 Plan filed July 29, 2021.

       Your rights may be affected. You should read these papers carefully and discuss them with
your attorney, if you have one in this bankruptcy case. If you do not have an attorney, you may wish
to consult one.

       If you do not want the Court to grant the relief sought in the Objection, or if you want the Court to
consider your views on the Objection, then on or before three (3) days before the date of the hearing, you
or your attorney must:

       File with the Court, at the address shown below, a written response pursuant to Local
       Bankruptcy Rule 9013-1(H). If you mail your response to the Court for filing, you must
       mail it early enough that the Court will receive it on or before the date stated below.

                       Clerk of Court
                       United States Bankruptcy Court
                       701 East Broad Street, Suite 4000
                       Richmond, Virginia 23219

       You must also mail a copy to:

                       Suzanne E. Wade, Chapter 13 Trustee
                       7202 Glen Forest Drive, Suite 202
                       Richmond, Virginia 23226



       __X Attend the hearing on the Objection, scheduled to be held REMOTELY on September
       8, 2021 at 11:10 a.m.


Suzanne E. Wade, Chapter 13 Trustee
Virginia State Bar Number 31868
7202 Glen Forest Dr., Suite 202
Richmond, Virginia 23226
(804) 775-0979
   Case 21-32219-KRH          Doc 16    Filed 08/26/21 Entered 08/26/21 14:03:14            Desc Main
                                       Document      Page 4 of 5




REMOTE HEARING INFORMATION:

Due to the COVID−19 public health emergency, no in-person hearings are being held.
This hearing will take place remotely through Zoom on the date and time scheduled herein.

To appear at the hearing, you must send, by email, a completed request form (the “Zoom Request Form”),
which is available on the Court's internet website at www.vaeb.courts.gov, on the page titled, “Temporary
Emergency Provisions Regarding ZoomGov Remote Proceeding Access Information.” Email your
completed Zoom Request Form to the email address listed for the Judge assigned to the case. Following
receipt of your Zoom Request Form, Court staff will respond to the email address from which the request
was submitted with additional information on how to participate through Zoom.

***The email address shall be used only to submit Zoom Request Forms. No other matters or requests will
be considered by Court staff, and under no circumstances will any such matters or requests be brought to
the Judge’s attention. Failure to comply with these instructions may result in appropriate action, including
but not limited to the imposition of sanctions.***

PLEASE NOTE: You MUST submit the Zoom Request Form no later than two (2) business days prior to
this hearing. Any documentary evidence the parties wish to present at the hearing must be filed with the
Court in advance of the hearing.

         If you or your attorney do not take these steps, the Court may decide that you do not oppose the
relief sought in the Objection and may enter an order granting that relief.


Date: August 26, 2021                                         /s/ Suzanne E. Wade                       .




                                                                  Suzanne E. Wade, Chapter 13 Trustee




Suzanne E. Wade, Chapter 13 Trustee
Virginia State Bar Number 31868
7202 Glen Forest Dr., Suite 202
Richmond, Virginia 23226
(804) 775-0979
   Case 21-32219-KRH         Doc 16     Filed 08/26/21 Entered 08/26/21 14:03:14           Desc Main
                                       Document      Page 5 of 5




                                    CERTIFICATE OF SERVICE

       I hereby certify a true copy of the foregoing NOTICE OF OBJECTION TO CONFIRMATION was
served by first-class mail, postage prepaid , this 26th day of August, 2021, upon the Debtor, Datron Tamard
Winston, Sr., at 7512 Laurel Ridge Court, Glen Allen, VA 23060. Debtor’s counsel, James E. Kane, Esquire,
was served by electronic notification to jkane@kaneandpapa.com.


                                                                   /s/ Suzanne E. Wade___
                                                                       Chapter 13 Trustee
